Acosta, J. (dissenting).
Because I believe plaintiff has raised a triable issue of fact whether defendant Queens Theatre in the Park created a dangerous condition, I respectfully dissent.
On April 12, 2005, plaintiff, a paraprofessional, along with two teachers, another paraprofessional, a “Family Assistant” and nine parents, accompanied a group of 72 prekindergarten children on a field trip to Queens Theatre to see a show presented by defendant On Stage. Upon arrival at the theater, plaintiff escorted the children inside and seated them. Then she headed toward her seat. Plaintiff testified that, as she put her foot out to go down a step, the house lights were turned off suddenly, causing her to fall on her hands and knees and she was injured. Plaintiff testified further that no warning or announcement was given before the lights went out.
Plaintiff thereafter commenced the instant action, alleging that “[t]he dangerous conditions complained of. . . are with respect to inadequate and/or improper lighting within the theater and/or inadequate training of the theater personnel in turning off the ‘house’ lights while the spectators were still finding their seats.”
Supreme Court granted Queens Theatre’s motion for summary judgment, finding that Queens Theatre established prima facie that there was adequate lighting at the theatre. The court further found, and the majority agrees, that plaintiff failed to raise a triable issue of fact as to the adequacy of the lighting. I disagree. Viewing the facts in the light most favorable to plaintiff, I find that defendant failed to meet its prima facie burden, and therefore would reverse.
The conclusion that there was adequate lighting in the theater misses the mark. Plaintiffs claim is that Queens Theatre *82created a dangerous condition by suddenly and without warning turning off the lights, and that this negligent operation of the lights was the reason for her fall (see Peralta v Henriquez, 100 NY2d 139, 143 [2003] [“(W)henever the general public is invited into . . . places of public assembly, the owner is charged with the duty of providing the public with a reasonably safe premises, including a safe means of ingress and egress” (internal quotation marks and citation omitted)]).
Joan Lavin, On Stage’s artistic coordinator, and Robert Kaplan, the managing director of Queens Theatre, testified that ordinarily someone from On Stage or Queens Theatre gave a speech before a show began, while the patrons were being seated and the house was fully lit and that, after the speech ended, the lights were dimmed. However, Lavin was not at the theater on the day of the accident. And Kaplan was not sure if he was at the theater on the day of plaintiffs accident.
In opposition, plaintiff submitted the affidavit of Madelaine Riback, the teacher with whom plaintiff worked, who also stated that while she was seating the children in her group, “the theater. . . went completely dark,” and that she too lost her footing on the steps and injured her knee. This evidence raises an issue of fact as to whether the theater was gradually dimmed or whether the sudden turning off the lights created a dangerous condition. The relevant issue therefore, is not whether the theater had adequate lighting, but whether Queens Theatre was negligent in the operation of the lighting.
Even if defendant had met its prima facie burden, on this record, plaintiff sufficiently raised issues of fact which precluded summary judgment in favor of Queens Theatre. While Queens Theatre’s witnesses testified that the normal procedure was to gradually dim the lights, they were not present on the day of the accident. Therefore, plaintiff’s testimony, which is corroborated by Riback’s testimony that the lights suddenly went out, remains uncontroverted. The inference is that the surprise of having the theater suddenly go completely dark created a dangerous condition. It is reasonably foreseeable that a person walking mid-step in a theater will be startled or momentarily thrown off or disoriented if suddenly and without warning the theater is encased in total darkness, even for a brief moment. (See Trincere v County of Suffolk, 90 NY2d 976, 977 [1997] [“(W)hether a dangerous or defective condition exists on the property of another so as to create liability. . . is generally a question of fact for the jury” (internal quotation marks and citation omitted)].)
*83It was also error for the motion court to grant summary judgment to Queens Theatre based in part on the fact that plaintiff acknowledged that she noticed that the step lights of the theater were illuminated at the time of her fall. Plaintiff testified that she only noticed the step lights after she had fallen and was helped up off the floor. In other words she became aware of the step lights only after the dangerous condition was created. Indeed, Mr. Kaplan testified that it is only “when the other lights go off, [the step] lights go on.” Based on Mr. Kaplan’s testimony, and given the fact that adaptation to darkness is delayed by extended exposure to bright light, I believe the motion court erred to find as a matter of law that the presence of the strip lights warranted summary judgment (see Russ, Freeman, McQuade and Stewart, 1 Attorneys Medical Advisor § 3:68, at 3-55 [2005]).
I also disagree that plaintiff needed to contradict Queens Theatre’s expert’s opinion that the lighting in the theater was in compliance with the Life Safety Code of the National Fire Protection Association. Indeed, plaintiff concedes the lighting complied with or exceeded the relevant standards. Plaintiff provided sufficient evidence that on the date of her accident Queens Theatre’s negligence was in the nature of the operation of the lighting. Moreover, while it is true that a patron of a theater expects the lights to be turned off before a show begins, consistent with Queens Theatre’s witnesses’ testimony, I do not believe that the patron expects this to be done suddenly and without warning.
Finally, Branham v Loews Orpheum Cinemas, Inc. (31 AD3d 319 [2006], affd 8 NY3d 931 [2007]), on which Queens Theatre relies, is distinguishable from this case. The plaintiff in Bran-ham claimed that the lighting in the theater where her accident occurred was inadequate, causing her to trip over a boy seated in the aisle. There was no argument advanced that the manner in which the defendant dimmed the lights was negligent.
Richter and Abdus-Salaam, JJ., concur with Gonzalez, P.J.; Catterson and Acosta, JJ., dissent in a separate opinion by Acosta, J.
Order, Supreme Court, Bronx County, entered July 28, 2009, affirmed, without costs.